DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendment
Applicant’s arguments with respect to claim(s) 1, 3, 6-16, 18, 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of the discovery of new prior art, the previous rejection and indication of allowable subject matter is withdrawn and a new non-final rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN814 in view of CN616, Kirkjan and Zuraski et al 2009/0282876 (hereinafter Zuraski).
Re Claim 1. (Currently amended)
a switch (CN814- 4; switch processing module, para [0027]) proximate at least a portion of the pinion gear, the switch configured to cause, at least in part, deactivation of the motor after the pinion gear reaches the angular orientation in which the teeth of the pinion gear do not engage the teeth of the rack; and a wireless receiver (communications management 4; para [0027]) in communication with the motor (34), the wireless receiver configured to wirelessly receive electrical power from a mobile device external to the receptacle and to cause the electrical power to be transferred to the motor, wherein the second biasing member (33) causes the rack (31) to return to the locked position when the pinion gear reaches an angular orientation in which the teeth of the pinion gear do not engage the teeth of the rack.

Secondly, it is noted that CN814 fails to disclose a first biasing member to act on the unlock member (as italicized above).
CN616 discloses a similar electronic lock comprising an unlock member (7) with a first biasing member (8) and a lock gear rack member (4,5) utilizing a second biasing member (6).
It would have been obvious to one of ordinary skill in the art to provide the unlock member (21) of CN814 with a biasing member as taught by CN616 to be advantageous in enhancing the security of the locking function.
Lastly, as discussed previously, Kirkjan clearly teaches a door locking system comprising power supply means (316) for wirelessly receiving electrical power from a mobile device (310) external to the electronic locking system and for providing the electrical power to the actuation means (332/350).
Accordingly, it would have been obvious to one of ordinary skill in the art to modify the system of CN814 (as modified by CN616) to further include a wireless power source mobile device as taught by Kirkjan in order to enhance the actuation of the locking mechanism by facilitating the power source and preventing battery interruption.
Additionally, the newly cited Zuraski reference clearly teaches the newly added limitation of a switch (Figs. 7-8; stop switch 122) proximate at least a portion of the pinion gear (integral 108 cam/86 pinion), the switch configured to cause, at least in part, deactivation of the motor after the pinion gear reaches the angular orientation in which the teeth of the pinion gear do not engage the teeth of the rack as is well known in the art of limit switches. Thus it would have been further obvious to one of ordinary skill in the art to provide a limit switch for pinion/cam travel to preserve power as is well known in the lock art to prevent motor burnout.

CN814 as modified by CN616, Kirkjan and Zuraski discloses the receptacle of Claim 1, wherein the wireless receiver (316) is in communication with a processor (CN814- 4; Kirkjan 332) configured to cause activation of the motor based at least in part on receiving and verifying a security credential from a mobile device in proximity to the wireless receiver (4; para [0027]).
Re Claim 6.
CN814 as modified by CN616, Kirkjan and Zuraski discloses the receptacle of Claim 1, wherein at least one of the first biasing member and the second biasing member comprises a spring (CN814-33; CN616- 8,6).

Claims 10-15, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN814 in view of CN616 and Zuraski.
Re Claim 10.
As discussed above with respect to claim 1, CN814 as modified by CN616 discloses an electronic lock comprising: a first gear (31) comprising a plurality of first gear teeth (311), the first gear being slidable along a longitudinal axis between a locked position in which an end portion of the first gear contacts an outward-facing shelf portion (21) of an unlocking member of a receptacle (1) to retain a door of the receptacle in a closed position, and an unlocked position in which the end portion of the first gear does not contact the shelf portion; a first biasing member (CN616; 8) configured to exert a linear force against the unlocking member; a second biasing member (CN814; 33) configured to exert a linear force against the first gear (31) toward the locked position; a second gear (32) comprising a plurality of second gear teeth (321) configured to engage the plurality of first gear teeth (311), the plurality of second gear teeth extending along less than the full circumference of the second gear such that, in at least one angular orientation, the second gear teeth do not engage the first gear teeth; and a motor (34) configured to rotate the second gear in a first direction to slide the first gear from the locked position to the unlocked position; and a switch (4) proximate at least a portion of the second gear, the switch configured to be contacted by the second gear to cause deactivation of the motor after the second gear reaches the angular orientation in which the second gear teeth do not engage the first gear teeth, wherein the second biasing member (33) causes the first gear (31) to return to the locked position when the second gear reaches an angular orientation in which the teeth of the second gear do not engage the teeth of the first gear.
CN814 fails to disclose a first biasing member to act on the unlock member (as italicized above).
CN616 discloses a similar electronic lock comprising an unlock member (7) with a first biasing member (8) and a lock gear rack member (4,5) utilizing a second biasing member (6).
It would have been obvious to one of ordinary skill in the art to provide the unlock member (21) of CN814 with a biasing member as taught by CN616 to be advantageous in enhancing the security of the locking function.
Furthermore, as discussed above with respect to claim 1, CN814 teaches a switch module (4, para [0016, 0018]) and Zuraski teaches a stop switch (122) contacted by a cam/pinion (108/86) to deactivate the motor to preserve power as recite din the italicized clause above. 
It would have been obvious to one of ordinary skill in the art to modify the system of CN814 as is well known in the art utilizing a stop switch mechanism as taught by Zuraski to preserve power to an actuator as desired.
Re Claim 11.
As discussed above with respect to claim 10, CN814 as modified by CN616 and Zuraski discloses the electronic lock of Claim 10, wherein the unlocking member is attached to an interior surface of the door of the receptacle, and wherein the linear force is an outward linear door-opening force.
Re Claim 12.
As discussed above with respect to claim 10, CN814 as modified by CN616 and Zuraski discloses the electronic lock of Claim 10, wherein the lock (3) is attached to an interior surface of the door of the receptacle, and wherein the linear force is an inward linear door- opening force.

As discussed above with respect to claim 10, CN814 as modified by CN616 and Zuraski discloses the electronic lock of Claim 10, further comprising a wireless receiver in communication with a processor (4; para [0027]) and the motor (34).
With respect to claim 13, Official Notice is taken that the use of credentials in verifying wireless transmissions from a mobile device to actuate a lock mechanism would have been well known to one of ordinary skill in the art as evidenced by the cited prior art.
Re Claim 14.
As discussed above with respect to claim 10, CN814 as modified by CN616 and Zuraski discloses the electronic lock of Claim 13, wherein the wireless receiver is configured to receive a security credential from a mobile device in proximity to the wireless motor, and wherein the processor is configured to verify the security credential (4; para [0027]).
With respect to claim 14, Official Notice is taken that the use of credentials in verifying wireless transmissions from a mobile device to actuate a lock mechanism would have been well known to one of ordinary skill in the art as evidenced by the cited prior art.
 Re Claim 15.
As discussed above with respect to claim 10, CN814 as modified by CN616 and Zuraski discloses the electronic lock of Claim 14, wherein the processor is further configured to cause activation of the motor based at least in part on verifying the security credential (4; para [0027]).
With respect to claim 15, Official Notice is taken that the use of credentials in verifying wireless transmissions from a mobile device to actuate a lock mechanism would have been well known to one of ordinary skill in the art as evidenced by the cited prior art.
Re Claim 18.
As discussed above with respect to claim 10, CN814 as modified by CN616 and Zuraski discloses the electronic lock of Claim [[17]] 10, wherein the switch comprises a mechanical contact positioned to be actuated by the second gear teeth.

Re Claim 19.
As discussed above with respect to claim 10, CN814 as modified by CN616 and Zuraski discloses the electronic lock of Claim 10, wherein the first gear comprises a rack gear (31), and wherein the second gear comprises a pinion gear (32).
With respect to claim 19, Official Notice is taken that the use of credentials in verifying wireless transmissions from a mobile device to actuate a lock mechanism would have been well known to one of ordinary skill in the art as evidenced by the cited prior art.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN814 in view of CN616 and Zuraski as applied to claim 10 above, and further in view of Shen.
Re Claim 16.
As discussed above with respect to claim 10, CN814 as modified by CN616 and Zuraski discloses the electronic lock of Claim 13, and Shen further teaches wherein the wireless receiver is configured to wirelessly receive electrical power and to cause the electrical power to be transferred to the motor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675